Name: 2008/275/EC: Council Decision of 17 March 2008 on the conclusion of a Protocol amending Annexes I and II to the Agreement between the European Community and the Kingdom of Morocco on certain aspects of air services, in order to take account of the accession to the European Union of the Republic of Bulgaria and Romania
 Type: Decision
 Subject Matter: Europe;  European construction;  international affairs;  Africa;  air and space transport
 Date Published: 2008-03-29

 29.3.2008 EN Official Journal of the European Union L 87/10 COUNCIL DECISION of 17 March 2008 on the conclusion of a Protocol amending Annexes I and II to the Agreement between the European Community and the Kingdom of Morocco on certain aspects of air services, in order to take account of the accession to the European Union of the Republic of Bulgaria and Romania (2008/275/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community and in particular Article 80(2) thereof in conjunction with Article 300(2), the first subparagraph of Article 300(3) and Article 300(4), Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Bulgaria and Romania signed bilateral Air Service Agreements with the Kingdom of Morocco on 14 October 1966 and 6 December 1971 respectively. (2) The Commission has negotiated with third countries on the replacement of certain provisions appearing in the existing bilateral agreements by a Community Agreement. (3) The Agreement between the European Community and the Kingdom of Morocco on certain aspects of air services (2) (hereinafter referred to as the horizontal Agreement) was signed at Brussels on 12 December 2006 and has been applied provisionally from that date. (4) The Treaty of Accession of the Republic of Bulgaria and Romania to the European Union (3) was signed at Luxembourg on 25 April 2005 and entered into force on 1 January 2007. (5) A Protocol amending Annexes I and II to the horizontal Agreement is necessary in order to take account of the accession of the two new Member States. (6) The Protocol amending Annexes I and II to the Agreement between the European Community and the Kingdom of Morocco on certain aspects of air services was initialled on 19 March 2007. (7) The Protocol should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol amending Annexes I and II to the Agreement between the European Community and the Kingdom of Morocco on certain aspects of air services (hereinafter referred to as the Protocol) is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 3 of the Protocol (4). Done at Brussels, 17 March 2008. For the Council The President I. JARC (1) Opinion of 11 December 2007 (not yet published in the Official Journal). (2) OJ L 386, 29.12.2006, p. 18. (3) OJ L 157, 21.6.2005, p. 11. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.